FELDMAN, Vice Chief Justice.
In this condemnation case, the court of appeals held that the landowner could discover the appraisal report of the state’s retained expert because that expert was expected to testify at trial. State ex rel. Miller v. Superior Court, 159 Ariz. 21, 764 P.2d 756 (1988).
The state petitioned for review, arguing that because the appraiser was available for deposition, Rule 26(b)(3), Ariz.R.Civ.P., 16 A.R.S., limits discovery of his report. As the state notes in its petition for review, we have faced this issue in other cases, but have never accepted it for review. See Rule 23, Ariz.R.Civ.App.P., 17B A.R.S.
We granted review of the state’s petition here to indicate both our approval of the result reached by the court of appeals, and the reasoning found in its opinion. The issue should now be considered settled for all future condemnation cases.
GORDON, C.J., and CAMERON and MOELLER, JJ., concur.
HOLOHAN, J., participated in this matter but retired prior to the filing of this opinion.